Citation Nr: 1828339	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an October 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the October 2016 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination related to his service connection claim for hepatitis C.  After obtaining a history from the Veteran regarding the circumstances of his service and any risk factors for hepatitis C, the examiner was to provide a medical opinion as to whether the Veteran's hepatitis C is directly related to service.  The record reflects that the RO made an initial attempt to schedule this examination on November 1, 2016, but the requested examination was cancelled on December 6, 2016 as no hepatologist was available.  A December 23, 2016 Report of General Information stated that a VA employee spoke to the Compensation and Pension office in Fayetteville, Arkansas to reschedule the examination for the Veteran as they had someone who was qualified to conduct the examination.  However, a December 23, 2016 Compensation and Pension Examination Inquiry indicates that a medical opinion rather than an examination was requested.  On December 26, 2016, a VA examiner provided a negative medical opinion based on his review of the record.

On January 18, 2017, a Compensation and Pension Examination Inquiry shows that another request for a VA examination was initiated.  This request was later cancelled on February 10, 2017 based on the Veteran's failure to RSVP for the examination.  However, a March 27, 2017 Report of General Information stated that the Veteran called to reschedule his examination.  The Veteran explained that he was having problems receiving his mail, and he had only just received a January 23, 2017 letter from the VA Medical Center requesting that he call and schedule his VA examination by February 3, 2017.  Thus, he had not received this letter in time to schedule the examination.  The Veteran reported that he would attend the rescheduled examination.  Despite the Veteran's report, he was not scheduled for another VA examination.

The Board finds that the Veteran has provided good cause to reschedule the examination.  38 C.F.R. § 3.655(a) (2017).  The Board acknowledges that a VA medical opinion was provided in December 2016.  However, the prior remand directives stated that the VA examiner should elicit a full medical history from the Veteran prior to providing an opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, the December 2016 opinion did not address the Veteran's theory that his hepatitis C is related to his presumed in-service exposure to herbicide agents.  See June 2010 Claim.  As the Veteran has not yet been afforded a VA examination for his claim, the Board finds that the potentially relevant details obtained from a VA examiner upon examination could be significant in the formation of a medical opinion.  Thus, the Veteran should be provided with another opportunity to attend a VA examination upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis C.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Veterans Health Care System of the Ozarks dated since November 2016.

2.  After completing the preceding development in paragraph 1, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The examiner must elicit a full history from the Veteran regarding his hepatitis C.  The examiner should ask the Veteran about the circumstances of his service and identify any possible risk factors for hepatitis C.  The examiner should note that the Veteran's STRs show intravenous drug use and venereal disease, and VA records coincident with his October 2006 diagnosis show risk factors of intravenous drug use, tattoos, being of the Vietnam era, and exposure to blood.  The Veteran has also stated that he did not get a tattoo in service.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should also note that the Veteran is presumed to have been exposed to herbicide agents, including Agent Orange, during service. 

The examiner should provide an opinion as to the following questions:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran manifested during or is otherwise related to his active service, to include his exposure to herbicide agents therein (notwithstanding the fact that it may not be a presumed association)?
 
(b)  Given the Veteran's risk factors, to which risk factor is the hepatitis C most likely attributable?  In answering this question, the examiner should consider the Veteran's lay statements.  If it is equally probable that the Veteran's hepatitis C is attributable to the in-service risk factors as compared to post-service risk factors, the examiner should so state.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include obtaining additional examinations or opinions if necessary, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




